The second cause of action is insufficient to state a cause of action against the appealing defendant. There are no allegations to establish a palming off or violation of any contract or confidence on appellant’s part. No more appears than a permissible copying of a design and fabric open to the trade. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted, with *740leave to the plaintiffs to serve an amended complaint, if they possess facts which warrant it, within 20 days after service upon their attorney of a copy of the order to be entered hereon, with notice of entry thereof. Concur — Peek, P. J., Rabin, Frank, McNally and Bergan, JJ.